Per Curiam. All opinions and headnotes that make up the Arkansas Reports and Arkansas Appellate Reports, except the material that is not available electronically (i.e., certain special-justice opinions and certain appendix matter), will be available for computer modem transmission each week from 4:00 p.m. Thursday afternoon until 8:00 a.m. Friday morning, when the courts are in session. Each Thursday’s material will contain that week’s Supreme Court opinions and the previous week’s Court of Appeals opinions in WordPerfect format. A password and the telephone number to call to gain access to the opinions will be provided. The fee for this service is $100 per month. Payment will be made in advance each month to: Supreme Court Clerk Justice Building ■625 Marshall Street Little Rock, AR 72201 Hard copies of the respective courts’s opinions are still available through the Supreme Court Clerk’s office at $.50 per page. The Supreme Court and Court of Appeals are currently investigating the feasibility of putting opinions on Internet or a comparable service for free public access.